United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 96-3351
                                      ___________

United States of America,               *
                                        *
      Appellee,                         * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Eldon L. Fisher, Doing Business as      *      [Unpublished]
Medical Arts Pharmacy,                  *
                                        *
      Appellant.                        *
                                   ___________

                               Submitted: March 10, 1997

                                    Filed: July 2, 1997
                                     ___________

Before FAGG, Circuit Judge, HEANEY, Senior Circuit Judge, and MORRIS
      SHEPPARD ARNOLD, Circuit Judge.
                             ___________

PER CURIAM.

      Eldon L. Fisher appeals from his conviction for Medicaid fraud in violation of
42 U.S.C. § 1320a-7b(a)(1)(i) and asserts that the district court1 erred in instructing the
jury, admitting certain evidence, and limiting the cross-examination of certain
witnesses. He also takes exception to the sentence that the district court imposed. After


      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
a careful review of the record and the parties' briefs, we conclude that there was no
error. Because a thorough opinion on these matters would lack precedential value, we
affirm the trial court's judgment in all respects. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-